Ethridge, J.
(dissenting).
I am unable to concur in the opinion of the majority. In the first place, section 32, Code of 1906 (section 7, Hemingway’s Code), expressly abolishes writs of error, and as a writ of error coram nobis is a writ of error, being a particular writ embraced in the general class of writs, it was intended to be abolished by the legislature, and therefore all cases antedating this change in our law have no bearing on the present suit. In the recent cases, embracing all cases arising since this change in the statute, no reference to the statute was made, either in the briefs of counsel or in the opinion of the court, and it is manifest that the court did not intend to limit this statute to a particular class of writs of error. None of the reported cases arising since said change in the statute has allowed the writ. It has been universally refused, and, while the court in the Fugate Case, 85 Miss. 86, 37 So. 554, 107 Am. St. rep. 268, 3 Ann. Cas. 326, stated that the writ existed, it is clear the statute was not called to the court’s attention, and at most the opinion is obiter dictum on this point. However, I think, independent of whether the writ still exists or not, that no sufficient showing was made in the present case for the issuance of such writ. The petition is filed in the name of George Howie by his attorney, and begins, “Tour petitioner would show,” etc., setting out that he was insane and incapable of in any way advising-his attorneys who represented him at the trial, who were appointed by the court to defend him; that he was insane, or that the plea of insanity was the defense, and *224that because of his insanity that petitioner was not in such position to offer such plea for himself ; that the attorneys (naming two' attorneys) were appointed to defend him, and had no knowledge of his insanity, and therefore were unable to present a plea of insanity, and that they knew nothing of the facts, and that they took him into a side room, and after a short conference, without conferring with any one save the petitioner, entered upon trial of petitioner. It also undertakes to allege certain facts showing intimidation and coerciou to prevent motion for a change of venue. The affidavit to this petition is not made by the attorneys who represented the petitioner at the trial, but by other counsel appearing for the first time since the trial, and this affidavit is not made on the personal knowledge of the attorney, but is made by the attorneys for the client on information and belief. The affidavit in full being as follows:.
“This day came and personally appeared before me the undersigned officer of the law, in and for the said state and county, L. M. Burch, attorney of record for the petitioner, George Howie, and says that he appears in the stead of the petitioner because the petitioner is insane and incapable of making this affidavit to his petition for a writ of error coram nobis, who, after being first duly sworn by me, states upon oath that the facts set forth in the said petition and the affirmative allegations therein are true and correct as to his best information, knowledge, and belief.”
There is no supporting affidavit by the attorneys- who defended him, nor by the officers having the petitioner in custody, nor is there any expert testimony, nor indeed any testimony of any kind other than this affidavit, and no writ of lunacy or other proceeding showing or tending to show that petitioner is in fact insane. The attorney filing the present petition does not show that he has personally made an examination of the mental. *225status of the accused, nor is the application fortified by any kind of support or evidence.
' It is true that the district attorney in his demurrer challenged the sufficiency of the petition on the ground that the petition shows affirmatively that each and every ground cited therein for the writ of error coram nobis existed at the time of the trial and conviction of the defendant, and on other grounds to be shown at the hearing. Under this demurrer, in my opinion, the sufficiency of the petition is challenged, and if it be necessary to support a petition with some preliminary proof or affidavit to show the trial judge that the granting of the writ would properly be warranted, then the petition is not sufficient to warrant the issuance of the writ.
It seems to me that the essence of the writ .is very analogous to a motion for a new trial based on newly discovered evidence. Or it is analogous to a proceeding in equity to enjoin a judgment at law or to grant a new trial at law for similar defects existing at the time of the rendition of the judgment, which facts, if established at the time of the trial, would have resulted in all probability in a different judgment being rendered. If the facts now set forth had been discovered before the adjournment of court, manifestly the motion for a new trial would have been the proper remedy, and certainly under the rules applicable to that subject -a greater showing would have been required than is contained in the present petition. In other words, in the present case the judge is asked and required by the majority opinion to grant a stay of execution and a hearing on the application on the unsupported statements of the petitioner and the belief of his attorney; said belief of the attorney being based entirely upon the statements of the petitioner.
We must remember that the trial judge, the officers of the court, including the attorneys for the petitioner, *226as well, as the general public, had the petitioner before them during the trial, where his appearance, conduct, and general demeanor were under observation by the judge, district attorney, attorneys for the defendant, the juries, and the general public, and that this was followed by a verdict of guilty. We have before us also the record of proceeding's at the trial which were necessarily before the trial judge, and we are authorized to presume, and required to presume, in favor of the validity of the solemn judgment of the circuit court, facts which reasonably could appear to the said judge.
It appears from the record of that case that the petitioner testified in his own behalf, giving a full account of his version of the facts leading up to and at the time of the alleged crime, and it seems to me it would certainly appear from his. testimony ' and conduct and demeanor if he was insane that there was something that would indicate it, but, reading the record in the light of the trial and conviction, it is impossible to find anything to suggest the insanity of the petitioner.
It was certainly the duty of the attorneys representing him at that time to confer with him and to use such other available information, as was obtainable before going into trial, and, if there was any truth in the allegations of the present petition, they would be the best witnesses by whom to establish those facts, and that the application ought to be fortified by the evidence of some persons other than the petitioner, and especially of his attorneys who represented him through the trial, and who would have every opportunity of knowing the facts. If a man sentenced to death for murder or other capital offense can postpone the execution of such sentence by a mere ex parte affidavit, unfortified by any other affidavit, it would be a vain and useless thing to sen*227.tence men to die, for what man facing such a dreadful alternative would not file a petition, supported by his own affidavit, to procure a new lease on life and a postponement of the inevitable hour? If the application can be granted now on this showing, and if the circuit judge must try the fact as to the said insanity now alleged to exist, and if an appeal from that judgment may be prosecuted here, what would hinder the filing of a new application on the ground of subsequent insanity to prevent execution after such proceeding? In other words, we would be faced with an endless chain of writs coram nobis until the prisoner died a natural death, or until some judge decided the case favorably to him.
I think that a proceeding of this kind requires a strong showing before the writ may issue at all. Ordinarily a judgment cannot ' be averred against. It usually imports absolute verity as between the parties to it, and before it is set aside or suspended the strongest possible shoAving should be made on the justness of the proceeding to invalidate or postpone it.
I think my position is supported bv the decision of this court in Holt v. State, 78 Miss. 631, 29 So. 527. In that case Holt was convicted of murder, and the death penalty had been pronounced. The court had adjourned, and application was presented to the circuit judge in vacation for a writ of error coram nobis on the ground that some of the jurors were not qualified electors, and on the ground that it had been communicated to the jury before the trial of petitioner that the petitioner had previously killed two men and shot a third before the homicide for which he was tried, which statements were untrue and to his. prejudice, depriving him of a fair trial; and because a state’s Avitness had stated to divers persons before the trial that he was not present and knew nothing about the killing, and but for the testimony of this *228witness there would have been no conviction; that he had used due care and diligence and did not know any of these things until after the court which tried him. had adjourned. The judge below declined to issue the writ, and the court, in affirming the action of the judge, called attention to the fact that the petition was supported by no evidence except that of the petitioner himself; that neither the .witnesses nor their affidavits are ■ produced, and declined to decide whether the writ would lie in a criminal case, and whether the ease was appealable or not because of the insufficiency of the petition.
The rule as to what is required on a motion for a new trial on the ground of newly discovered evidence or absent witnesses is laid down in Lamar v. State, 63 Miss. 265, and. approved in Lea v. State, 63 Miss. 295, 1 So. 244; Hill v. State, 72 Miss. 531, 17 So, 375; Borroum v. State, 22 So. 68; Donald v. State, 41 So. 4 — in which it is announced that to entitle the defendant to a continuance because of the absence of a witness, or on the motion for a new trial, he must show that he used all diligence, and sIioav what steps had been taken to secure the attendance of a witness and produce the witness or his affidavit on the hearing of the motion for a new trial. Also Hare v. Sproul, 2 How. 772; Rulon v. Lintol’s Heirs, 2 How. 891; Garnett v. Kirkman, 44 Miss. 94; Bledsoe v. Little, 4 How. 13; Wright v. Alevander, 11 Smedes & M. 411; Dean v. Young, 13 Smedes & M. 118.
As to a showing for a new trial in chancery or relief against judgment: Buckingham v. Wessen, 54 Miss. 526; Miller v. Palmer, 55 Miss. 323; Ross v. Holloway, 60 Miss. 553; Cotton v. Hiller, 52 Miss. 7; Stewart v. Brooks, 62 Miss. 492; Greene v. Bank, 73 Miss. 542, 19 So. 350.
In the Fugate Case, 85 Miss. 94, 37 So. 554, 107 Am. St. Rep. 268, 3 Ann. Cas. 436, the petition alleged *229that three of the jurors who tried him had formed and expressed an opinion as to the guilt of the defendant prior to their having been accepted as jurors, and that this was unknown to the petitioner or his counsel until after court had adjourned. The application set out the statement of the jurors and what they testified to on their voir dire that' they had not formed or expressed an opinion, and affidavits were filed with the petition sustaining the allegations as to what these jurors had stated, the petition averring that neither the appellant nor either of his attorneys knew that said jurors had expressed said opinion until after the adjournment of court, and that they had exercised all due diligence to ascertain the character of . the jurors, and could not discover the facts set forth until after the adjournment of the court. The court held the showing was insufficient, and that the trial judge properly denied the writ.
It is difficult for me to see why the writ should not issue in the Fugate Case, if the writ would lie, as well as in the present case. If the jurors were hostile to the defendant and concealed their hostility by false statements on their examination for jury service, it would seem that defendant had not had constitutionally a fair trial. There are methods by which insanity may be established provided by statute, and before the solemn judgment of conviction is suspended or set aside some preliminary proceeding to establish insanity should have preceded the filing of this petition, and at all events, if not filed before, satisfactory sustaining evidence should accompany the petition.
Section 3219, Code of 1906 (section 5561, Hemingway’s Code), provided that the chancery court has jurisdiction of writs of lunacy, and provides a proceeding to determine whether or not a person is a lunatic.
*230If the petitioner was in fact insane, a verdict under this statute, in my opinion, should accompany the application whenever it may he filed to annul or suspend the judgment. It it well settled in this state that the chancery court has jurisdiction to grant new trials at law in proper cases, and that in order to avail of this jurisdiction there must be a clear showing made.
For the foregoing reasons, I think the judgment ■of the circuit judge in denying the application and dismissing the petition should he affirmed.
' Mrmed.